DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 20 are amended.
Claims 1-7, 10, 14, 20-24, 27, 31-33 and 35-36 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments have been considered but they are not persuasive.  However, the Examiner welcomes any suggestion(s) Applicant may have on moving prosecution forward.

Applicant argues:

"Father" side and the "Grand Father" box on the "Mother" side teach the above claim elements because these boxes have no graphical connection to each other. Applicant respectfully disagrees that the Examiner's interpretation discloses Applicant's amended claim language. More specifically, claim 1 as amended recites "a graphical representation identifying a generational relationship in a non-textual manner" and that "one or more of the plurality of related data entities include no graphical connection to a related data entity in a same generation." Sacks does not show this claimed concept in FIG. 1 with respect to the "Grand Mother" box on the "Father" side and the "Grand Father" box on the "Mother" side because those two entities are not related in a generational relationship in the same generation. Instead, FIG. 1 of Sacks (reproduced below) clearly shows that each "Grand Father" is connected to their related "Grand Mother" box.

Accordingly, each "Grand Father" and "Grand Mother" (e.g., on the Mother's side on the one hand, and on the Father's side on the other hand) includes a graphical connection to a related data entity in the same generation, which is different from the claim language that states that the entities include "NO graphical connection" to a related data entity in a same generation.
In response, the Examiner submits:
The instant claims recites “wherein one or more of the plurality of related data entities include no graphical connection to a related data entity in a same generation”.
Fig. 1 of Sacks shows paternal Grand Father, paternal Grand Mother, maternal Grand Father and maternal Grand Mother.  The Examiner does not agree with Applicant’s assertion that “‘Grand Mother’ box on the ‘Father’ side and the ‘Grand Father’ box on the ‘Mother’ side are entities that are not related in a generational relationship in the same generation”.
same generation.  “FIG. 1 illustrates an exemplary Web-based user interface 105 providing a family tree” and “a family tree contains all of the nodes that represent family members” (Sacks: ¶¶0037-0038).  All members of a family are related to one another – i.e. they are relatives.

Applicant further argues:
Furthermore, a "Grand Mother" on the "Father" side and a "Grand Father" on the
"Mother" side are not related data entities, as indicated above in reproduced FIG. 1 of Sacks. When speaking of a generational relationship, such as a familial relationship, a Grand Father on a Mother's side is in no way related to a Grand Mother on a Father's side. A marriage further down the ancestral tree does not relate a Grand Mother on a Father's side to a Grand Father on the Mother's side because there is simply no relation between these entities. Accordingly, in Sacks each of the Grandparents do in fact include a graphical connection to related data entities in the same generation. Yeh and Sacks, whether considered alone or in combination, fail to disclose, teach, or suggest "a graphical representation identifying a generational relationship in a nontextual manner between the root data entity and one or more of the plurality of related data entities" and "one or more of the plurality of related data entities include no graphical connection to a related data entity in a same generation," as recited in amended claim 1. 

Accordingly, for at least the foregoing reasons, a prima facie case of obviousness has not
been established with respect to claim 1. Claim 1 is allowable over Yeh and Sacks, whether considered individually or in combination, as discussed above. Applicant respectfully requests reconsideration and allowance of claim 1.

Claim 20, while of a different scope from that of claim 1, recites elements that are similar

In response, the Examiner submits:
Fig. 1 of Sacks shows paternal Grand Father, paternal Grand Mother, maternal Grand Father and maternal Grand Mother.  The Examiner does not agree with Applicant’s assertion that “‘a ‘Grand Mother’ on the ‘Father’ side and a ‘Grand Father’ on the ‘Mother’ side are not related data entities”.
Paternal Grand Father, paternal Grand Mother, maternal Grand Father and maternal Grand Mother that are in the same generation.  “FIG. 1 illustrates an exemplary Web-based user interface 105 providing a family tree” and “a family tree contains all of the nodes that represent family members” (Sacks: ¶¶0037-0038).  All members of a family are related to one another – i.e. they are relatives.
Again, Fig. 1 of Sacks shows a family tree with paternal Grand Father, paternal Grand Mother, maternal Grand Father and maternal Grand Mother that are related and in the same generation.  In Sacks’ family tree, paternal Grand Father and paternal Grand Mother have no graphical connection to maternal Grand Father and maternal Grand Mother.
This reads on the limitation of “wherein one or more of the plurality of related data entities include no graphical connection to a related data entity in a same generation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10, 14, 20-21, 23-24, 27, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0052298 by Yeh in view of US PGPUB 2008/0172407 by Sacks.

As to Claim 1, Yeh teaches a method for visualizing hierarchical data within a computing system comprising: receiving, using a computing processor, hierarchical data representing a plurality of related data entities from a database system over a network Yeh; at least ¶¶0002-0003; “stored in memory as a tree of hierarchical nodes with each node holding the data used by the application “; also, “XML document and its derivatives such as the HyperText Markup Language (HTML) are commonly used to represent the data that the server sends to a client computer”;  also, “web browser running on a client computer communicating with a web application running on a server. The web server sends a HTML document to the browser, and the browser parses it and creates a DOM tree in memory”); building in computer memory a representation of each of the plurality of related data entities represented in the hierarchical data (Yeh; at least ¶¶0002-0003, 0006-0008, 0012, 0029, 0049-0050; “stored in memory as a tree of hierarchical nodes with each node holding the data used by the application”; also, “a DOM tree in memory”; also, “this in-memory tree is called a Document Object Model ( DOM). The parent-child and sibling relationship between the tree nodes in the XML document is preserved in the DOM. The position of a node in the tree may be as important as the data that the node holds. A node in this tree can be addressed and identified in two ways: by a unique identifier or by a path expression starting from a known node, typically the top root node of the tree”; also, “reference to a node in one aspect may be a fully qualified name of the node” and “reference to a node may be a pointer to the node”; also, “addresses sentence #3 in paragraph #9 in chapter 2 of a book” and “represent the address of that );
receiving a designation of a root data entity from within the plurality of related data entities (Yeh: at least ¶¶0002-0003, 0029; “all nodes of interest have a marker assigned to them”; also, “path expression like XPath, to the node by starting from the node and walk across and up the tree to the root node”; ¶0002 also discloses “in-memory tree is called a Document Object Model (DOM)” – all nodes, including a root of a DOM tree, have an address; receiving a DOM tree in memory includes receiving the addresses associated with all nodes in the tree);
deriving a property glyph representing each of the plurality of related data entities, including the root data entity, based on properties of interest for each of the plurality of related data entities (Yeh: at least ¶¶0002-0003, 0029; “when user types an input or click within the browser, he or she ‘interacts’ with the nodes of the DOM tree, like updating the content of a node, or creating a new node, or deleting an existing node” and “all nodes of interest have a marker assigned to them”; also, “path expression like XPath, to the node by note: clickable nodes represent data entities);
allocating display space for the plurality of related data entities on a digital display (Yeh; at least ¶¶0002-0003; “formatting information that tell the browser how to render the document for display”);
rendering on the digital display: the root data entity; the relationship of the root data entity to one or more of the plurality of related data entities (Yeh: at least Fig. 1, ¶¶0006-0007; trees with root nodes).

Yeh does not explicitly disclose, but Sacks discloses rendering a graphical representation identifying a generational relationship in a non-textual manner between the root data entity and one or more of the plurality of related data entities (Sacks: at least Figs. 1-2; ¶¶0025-0026; “provides a networked viral family tree on a Web site”; ¶¶0062 & 0078 further disclose “Lines 102 and nodes 101 are aligned along horizontal levels roughly indicating generations”; also, “individual's parents' generation”; also, “individual's parents are Generation -1, his/her grandparents are in Generation -2 and his/her children are Generation +1” and “display only the relatives in the individual's generation, one generation above (e.g., Generation -1, and all the generations below”; note: Sacks’ family tree is graphical – “My Family," in a sense, is a customized family graphical or text formats, showing favorite family members and the latest updates on the family community” - ¶0035 of Sacks);
wherein one or more of the plurality of related data entities include no graphical connection to a related data entity in a same generation (Sacks: at least Fig. 1 shows at least paternal Grand Father and paternal Grand Mother that have no graphical connection to maternal Grand Father and maternal Grand Mother; note: paternal Grand Father and paternal Grand Mother are in the same generation as maternal Grand Father and maternal Grand Mother and they are related entities).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Sacks’ feature of rendering a graphical representation identifying a generational relationship in a non-textual manner between the root data entity and one or more of the plurality of related data entities (Sacks: at least Figs. 1-2; ¶¶0025-0026, 0035, 0062, 0078);
wherein one or more of the plurality of related data entities include no graphical connection to a related data entity in a same generation (Sacks: at least Fig. 1) with the method of building hierarchical (tree) data structures with nodes in memory disclosed by Yeh.
The suggestion/motivation for doing so would have been to use XML-based tree structure (such as the XML tree structure disclosed by Yeh) to store and manage Sacks: at least Figs. 1-2, ¶¶0007, 0035; “customized family tree … showing favorite family members”).
Claim 20 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Yeh and Sacks teach the method of claim 1, further comprising: registering a listener sub-program to be notified by an underlying operating system when a user selects one of the property glyphs representing each related data entity (Yeh: at least ¶¶0002-0003, 0029; “when user types an input or click within the browser, he or she ‘interacts’ with the nodes of the DOM tree, like updating the content of a node, or creating a new node, or deleting an existing node”; also, “support user interaction, some nodes have event listeners attached to them, which enable these nodes to capture events such as user clicks and keyboard typing and the like. When an event occurs, the event listener that captures the event needs to determine the location, which is the address, of the node in the tree that the event originated”).
Yeh does not explicitly disclose, but Sacks discloses displaying textual details that correspond to the selected property glyph (Sacks: at least ¶0036; “a user clicks on a spouse of a blood relative, then the family of the information of the spouse as the focal point of the family tree. Using the re-centering and refocusing features, a new display can be selected showing a different perspective of the tree map”).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Sacks’ feature of displaying textual details that correspond to the selected property glyph (Sacks: at least ¶0036) with the method of building hierarchical (tree) data structures with nodes in memory disclosed by Yeh.
The suggestion/motivation for doing so would have been to use XML-based tree structure (such as the XML tree structure disclosed by Yeh) to store and manage data/information of a family and display the family data/information as interactive family tree in a web-based interface (Sacks: at least Figs. 1-2, ¶0007).
Claim 21 (a system claim) corresponds in scope to Claim 2, and is similarly rejected.
 
As to Claim 4, Yeh and Sacks teach the method of claim 2, wherein user selecting is a mouse-over event (Yeh: at least ¶¶0002-0003, 0029; “when user types an input or click within the browser, he or she ‘interacts’ with the nodes of the DOM tree, like updating the ). 
Claim 32 (a system claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 6, Yeh and Sacks teach the method of claim 1, wherein the hierarchical data is genealogical (Sacks: at least Fig. 1, ¶0035; “customized family tree, in graphical or text formats, showing favorite family members”; ¶¶0062-0063 further disclose “Lines 102 and nodes 101 are aligned along horizontal levels roughly indicating generations” and “for the generation one level above the focus level, the focus individual's parents are placed next to each other, and any siblings are placed on that level in the standard left-to-right birth order”). 
Claim 23 (a system claim) corresponds in scope to Claim 6, and is similarly rejected.

As to Claim 7, Yeh and Sacks teach the method of claim 1, further comprising: displaying the property glyph of the root data entity at the center of a substantially circular rendering that comprises property glyphs representing relatives of the root data entity that radiate out from the glyph of the root data entity forming the circular rendering (Yeh: at least Fig. 1, ¶¶0006-0007, 0012; trees with root nodes; also, “scanning one or more sibling, ancestor, or descendent nodes of the node, or combination thereof”; Foo 1 tree vs Foo 2 tree; nodes are circular).
Claim 24 (a system claim) corresponds in scope to Claim 7, and is similarly rejected.

As to Claim 10, Yeh and Sacks teach method of claim 1, wherein the relations are either ancestral or descendent (Yeh: at least Fig. 1, ¶¶0006-0007, 0012; “scanning one or more sibling, ancestor, or descendent nodes of the node, or combination thereof”; Foo 1 tree vs Foo 2 tree; nodes are circular); or wherein the relations are both ancestral and descendant. 
Claim 27 (a system claim) corresponds in scope to Claim 10, and is similarly rejected.

As to Claim 14, Yeh and Sacks teach the method of claim 1, further comprising: graphically highlighting a series of relations between glyphs that traverses from the root any other related data entity (Sacks: at least ¶0042; “all nodes at once within a larger map by highlighting the viewing area of family tree map 100”). 
Claim 31 (a system claim) corresponds in scope to Claim 14, and is similarly rejected.

As to Claim 35, Yeh and Sacks teach the method of claim 1, wherein the method further comprises: rendering on the digital display one or more data entity shortfalls in relationships between one or more of the plurality of related data entities (Sacks: at least ¶¶0084-0085; “for a divorced family, the ex-husband is positioned on the left and the ex-wife is positioned on the right with a lighter weight line (or dotted line) connecting them” and “the marriage line is a light weight line (or dotted line), just as for a divorced or a deceased spouse”).

As to Claim 36, Yeh and Sacks teach the method of claim 1, wherein one or more of the plurality of related data entities in each generation include no graphical connection to any other of the plurality of related data entities in a same generation (Sacks: at least Fig. 1 shows at least paternal Grand Father and paternal Grand Mother that have no graphical connection to maternal Grand Father and maternal Grand Mother; note: paternal Grand Father and paternal Grand Mother are in the same related entities).

Claims 3, 5, 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2008/0052298 by Yeh in view of US PGPUB 2008/0172407 by Sacks, and further in view of US Patent 6,334,192 by Karpf.

As to Claim 3, Yeh and Sacks teach the method of claim 2.
Yeh and Sacks do not explicitly disclose, but Karpf discloses stopping the displaying of textual details when the user deselects the glyph (Karpf: at least Col. 19 Lines 54-57; “text … disappears when the mouse pointer is moved out of the text box”).
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to incorporate Karpf’s feature of stopping the displaying of textual details when the user deselects the glyph (Karpf: at least Col. 19 Lines 54-57) with the method of building hierarchical (tree) data structures with nodes in memory disclosed by Yeh and Sacks.
The suggestion/motivation for doing so would have been to clear a display area of irrelevant information to make space for other content (Karpf: at least Col. 19 Lines 55-56).
Claim 22 (a system claim) corresponds in scope to Claim 3, and is similarly rejected.

As to Claim 5, Yeh, Sacks and Karpf teach the method of claim 3, wherein user deselecting is a mouse-out event (Karpf: at least Col. 19 Lines 54-57; “… mouse pointer is moved out of the text box”). 
Claim 33 (a system claim) corresponds in scope to Claim 5, and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, AU 2168
05 March 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168